

116 HRES 290 IH: Supporting increased awareness of sepsis and the importance of early diagnosis and appropriate intervention.
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 290IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Ms. Matsui (for herself and Mr. Guthrie) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting increased awareness of sepsis and the importance of early diagnosis and appropriate
			 intervention.
	
 Whereas sepsis is a medical condition resulting from an immune system response to an infection; Whereas this overwhelming response to infection can rapidly lead to tissue damage, organ failure, and death;
 Whereas over 1.7 million individuals in the United States develop sepsis each year; Whereas over 270,000 individuals in the United States die from sepsis each year, more than from prostate cancer, breast cancer, and HIV/AIDS combined;
 Whereas the Centers for Disease Control and Prevention estimates that one in three patients who die in a hospital have sepsis;
 Whereas according to the Agency for Healthcare Research and Quality, sepsis is the most common diagnosis for inpatient hospital stays in the United States;
 Whereas sepsis is the most expensive condition treated in hospitals in the United States, consuming over $24 billion each year;
 Whereas sepsis is the number one cause of hospital readmissions, generating over $2 billion in costs annually;
 Whereas over 80 percent of septic patients are septic upon admission to the hospital; Whereas mortality from septic shock increases by up to 8 percent for every hour that treatment is delayed;
 Whereas rapid diagnosis and treatment can prevent up to 80 percent of sepsis fatalities; and Whereas the combination of early detection of sepsis and appropriate interventions can significantly improve the chances of survival for patients with all types of sepsis: Now, therefore, be it
	
 That the House of Representatives— (1)is committed to increasing awareness of sepsis and encouraging the education of patients, families, health care professionals, and government agencies on the critical importance of early diagnosis as the key for patients to survive sepsis; and
 (2)supports innovative public-private partnerships and the pursuit of innovative financing tools, incentives, and other mechanisms to accelerate the pursuit of improved early detection and appropriate intervention for patients with sepsis.
			